Citation Nr: 0102774	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to January 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for residuals 
of a head injury.

The veteran relocated to Texas, and jurisdiction of his claim 
was assumed by the RO in Houston, Texas.

In January 1998 and December 2000, the veteran had hearings 
before the Board.  


REMAND

The Board notes that this case was remanded in April 1998 and 
again August 1999 for additional development.  Specifically, 
the Board wanted to be sure that all of the veteran's service 
medical records were in the claims file (as the veteran had 
alleged that many of service medical records were missing) and 
that additional private medical records, to which the veteran 
had referred in written documents and at hearings before both 
the RO and the Board, were obtained.

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the facts 
pertinent a claim before VA and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  If the Secretary is unable to obtain 
all of the relevant records, the Secretary is to notify the 
claimant that the Secretary is unable to obtain the records 
and is to state the efforts that were taken to obtain those 
records and describe any further action that the Secretary 
will take with respect to the claim.

The Board finds that a remand to attempt to obtain additional 
private medical records identified by the veteran must be made 
prior to the Board's adjudicating the claim.  Specifically, 
the veteran has claimed that he has received private medical 
treatment at various places for his headaches, nausea, 
dizziness, etc., at various times.

The Board must point out that when the RO attempted to comply 
with the Board's April 1998 and August 1999 remands by 
obtaining the additional private medical records that the 
veteran had identified, the veteran was not cooperative and 
did not complete authorizations to allow VA to obtain the 
additional private medical records.  Regardless, due to the 
new legislation, VA must attempt to obtain these records that 
the veteran has adequately identified.

However, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has stated that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
requests that the veteran assist VA in obtaining the records 
it seeks to obtain, which are identified below.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, who 
have treated him for his residuals of a 
head injury, to include headaches and 
seizures.  The RO should inform the 
veteran that he should give VA release 
forms to obtain the following:

(1)  Medical records from Batesville 
Arkansas Hospital in Batesville, Arkansas, 
around approximately 1968;

(2)  Medical records from Baptist Memorial 
Hospital in North Little Rock, Arkansas, 
around approximately 1968;

(3)  Employee medical records from the 
Ford Assembly Plant in Atlanta, Georgia, 
around approximately 1972;

(4)  Medical records from the Atlantic 
Neurology Institute in Atlanta, Georgia, 
around approximately 1977;

(5)  Medical records from Emory University 
Hospital, in Atlanta, Georgia, which 
treatment date(s) the veteran should 
indicate on the authorization; and

(6)  Medical records from a private 
neurologist, Dr. Busby, whom Dr. A.O. 
states in his February 10, 1998, letter 
treated the veteran for headaches, which 
treatment appears to have been during the 
1990's.

After securing the necessary 
authorizations, the RO should request 
copies of all indicated records which have 
not been previously secured and associate 
them with the claims folder.  If the RO 
cannot obtain any of the medical records 
indicated by the veteran, it should follow 
the proper procedures under the Veterans 
Claims Assistance Act.

The RO should also obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security/Supplemental Security 
Income disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the Court.  
The Court has stated that compliance by 
the Board or the RO is neither optional 
nor discretionary.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed, to include, if 
warranted, having the veteran undergo a VA 
examination.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for residuals of a head injury.

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a supplemental 
statement of the case.  The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



			
	Richard E. Coppola	Wayne M. Braeuer
Acting Member, Board of Veterans' Appeals	   Member, Board of 
Veterans' Appeals



		
M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


